Citation Nr: 1209742	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 28, 2007, for the grant of an increased rating of 20 percent for traumatic arthritis of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected concussion with headaches.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected traumatic arthritis of the cervical spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected C6 polyradiculopathy of the right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected C6 polyradiculopathy of the left upper extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1989.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified during a hearing before the undersigned in December 2011.  A transcript is of record.  Additionally, the Veteran has submitted evidence accompanied by a waiver of initial RO review of such evidence.  See 38 C.F.R.       § 20.1304 (2011).

The issues of entitlement to increased disability ratings for concussion with headaches, cervical spine arthritis, and polyradiculopathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for high cholesterol and triglycerides, diabetes mellitus, flat feet, sleep apnea, and scars have been raised by the Veteran in a statement dated in November 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO granted service connection for traumatic arthritis of the cervical spine with assignment of a noncompensable disability evaluation effective from July 15, 1989; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

2.  On August 28, 2007, the RO received the Veteran's claim for an increased rating for his service-connected cervical spine arthritis. 

3.  It was not factually ascertainable for the one-year period prior to August 28, 2007, that the criteria for a compensable evaluation for the Veteran's service- connected cervical spine arthritis were met.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 2007, for the assignment of a compensable rating for traumatic arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (o) (2) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an earlier effective date for an increased rating for his service-connected cervical spine arthritis.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in February 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Based on the foregoing, the Board concludes that VA has satisfied its duty to notify the Veteran of the evidence and information necessary to establish entitlement to the benefits sought.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, as well as postservice VA and private treatment records.  

With respect to an earlier effective date claim, the Board finds that there is no duty to provide an examination because the pertinent matter to be decided involves the Veteran's level of disability prior to August 28, 2007; thus a current examination would not be relevant to this claim.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He was afforded a hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an effective date earlier than August 28, 2007 for service-connected traumatic arthritis of the cervical spine.

Earlier effective date for cervical spine arthritis

The applicable law provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase, or compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, and the application is received within one year from such date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed with the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the instant case, the Veteran essentially maintains that an effective date earlier than August 28, 2007, for the grant of a 20 percent disability evaluation for his service-connected cervical spine arthritis is warranted.  

The Veteran filed a claim of entitlement to service connection for a head injury in July 1989.  In a decision dated in August 1990, the RO granted the Veteran entitlement to service connection for traumatic arthritis of the cervical spine and assigned a noncompensable disability rating.  The Veteran did not appeal that decision and it is final.  See 38 C.F.R. § 20.1103 (2011).

While the Veteran has disagreed with the August 28, 2007, effective date assigned for his 20 percent rating, he has asserted that there is clear and unmistakable error (CUE) with regard to the previous rating decision addressing assigned the noncompensable disability rating.  In this regard, a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the unappealed 1990 rating decision, that decision is final and the effective date for any grant of a higher rating necessarily must be after the date of the most recent final denial.  See 38 C.F.R. §§ 3.105, 3.400.

On August 28, 2007, the RO received the Veteran's claim for an increased rating for his service connected cervical spine arthritis.  The Veteran has stated during the course of the appeal that he should be granted a 20 percent evaluation prior to this date.  

Review of the record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the August 1990 decision and his August 2007 claim that can be construed as either a formal or informal claim for an increased rating for his service-connected cervical spine arthritis.  

Per 38 C.F.R. § 3.400(o)(2) the effective date should be the earliest date as of which it was factually ascertainable that an increase in disability had occurred.  Furthermore, an effective date may be awarded earlier than the date of claim if it is fully ascertainable from the medical and lay evidence that a disability was worse at any point in the year prior to the date the claim was received.  As such, the Board will consider whether the evidence shows that the criteria for a 20 percent disability were met during the year prior to August 28, 2007.  

The April 2008 rating decision that awarded the 20 percent disability evaluation was based recent findings of increased symptomatology.  In this regard, a February 2008 VA examination documented the Veteran's complaints of stiffness, pain, flare-ups, and spasms in his neck.  Range of motion testing showed flexion up to 30 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, left lateral rotation to 40 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 40 degrees with objective evidence of pain on active range of motion and no additional limitations after three repetitions of range of motion.  Additionally, VA treatment records dated in March and April 2008 document treatment for the Veteran's cervical spine arthritis.  Based on the foregoing, the RO assigned a 20 percent disability evaluation effective the date of receipt of the Veteran's claim.  

Effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees of less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

As shown above, the evidence of record, in particular the February 2008 VA examination report showing combined range of motion not greater than 170 degrees, indicates that the Veteran is entitled to a 20 percent disability rating for the cervical spine arthritis effective the date of his claim.  However, the evidence of record for the one year prior to the date of receipt of the Veteran claim is pertinently absent any complaints of or treatment for the cervical spine arthritis.  As such, the evidence of record for the one year prior to the date of receipt of the Veteran's claim contains no evidence that would rise to the level necessary to warrant a 20 percent rating.  That is, the evidence that first shows symptoms consistent with a 20 percent disability rating is dated in February 2008.  There is no evidence of such symptoms during the one year prior to the date of receipt of the Veteran's claim.  

In light of the foregoing, the Board concludes that there is no evidence in the year before VA was alerted to the worsening of the Veteran's cervical spine arthritis that would allow the effective date to be earlier than August 28, 2007.  Therefore, the Veteran's claim for an earlier effective date for the award of a 20 percent disability evaluation is denied.



ORDER

Entitlement to an effective date earlier than August 28, 2007, for the award of a 20 percent disability evaluation for traumatic arthritis of the cervical spine is denied.


REMAND

During the above-referenced hearing in December 2011, the Veteran discussed the severity of his concussion with headaches, cervical spine disability, and polyradiculopathy of the bilateral upper extremities.  He also indicated that he currently receives VA treatment for these disabilities.  See the December 2011 Board hearing transcript, page 12.  The Board notes that the claims folder is negative for any VA treatment records after May 2009.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he receives treatment for his polyradiculopathy of the bilateral upper extremities at the Cleveland Clinic as well as treatment for his concussion with headaches at the Pain Management Clinic in Weston, Florida.  See the December 2011 Board hearing transcript, pgs. 3, 7.  However, these records are not associated with the Veteran's claims folder.
Additionally, the Veteran was last afforded VA examinations for his concussions with headaches and for his cervical spine arthritis with polyradiculopathy of the bilateral upper extremities in May 2009 and February 2008, respectively.  The Veteran essentially contends that these service-connected disabilities have since increased in severity.  See the December 2010 Board hearing transcript, pgs. 4, 9-10.  With respect to the concussion with headaches, the Veteran testified that his headaches have become more frequent and worse "[i]n the last couple of years," specifically noting that he has missed work to recuperate from the headaches.  Id. at page 9.  With regard to the cervical spine arthritis, the Veteran contends that he has limited range of motion of his neck and must wear a brace.  Id. at page 15.  Moreover, with respect to the polyradiculopathy of the bilateral upper extremities, he stated that he has increasing tingling in his arms and he must receive shots for relief.  Id. at page 4.     

In light of the foregoing, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's service-connected concussion with headaches, cervical spine arthritis, and polyradiculopathy of the bilateral upper extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, the Board observes that the Veteran has stated that his concussion with headaches and cervical spine arthritis cause "significant effects" on his employment.  See the February 2008 VA examination report.  He has also stated that he has missed work due to the concussion with headaches disability.  See the December 2011 Board hearing transcript, page 13.  The Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  Accordingly, on remand, the RO should consider whether a TDIU rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Cleveland Clinic and Pain Management Clinic in Weston, Florida.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any VA outpatient clinic records after May 2009 pertaining to the Veteran's concussion with headaches, cervical spine arthritis, and polyradiculopathy of the bilateral upper extremities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Concussion with headaches: Schedule the Veteran for a VA examination to determine the current severity of his headaches and TBI residuals, which should be conducted in accordance with the newly revised TBI examination worksheet.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this Remand.

The examiner should also address all potential facets of brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, or mental effects; and any pain-related conditions.  

Separately for each of these, the examiner should address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that this facet of brain injury is causally associated with the Veteran's head injury in service, or alternatively whether such origin or causation is unlikely (i.e., less than a 50 percent degree of probability)? 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note:  The examiner should provide complete explanations for the requested opinions. If any opinion cannot be rendered without resort to speculation, the examiner should explain why that is so.  

4.  Cervical spine arthritis and polyradiculopathy of the bilateral upper extremities: The RO should thereafter schedule the Veteran for a VA examination for his service-connected cervical spine arthritis and polyradiculopathy of the bilateral upper extremities.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected cervical spine disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the cervical spine disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also evaluate and discuss the severity of the Veteran's service-connected polyradiculopathy of the right and left upper extremities, and report whether the radiculopathy symptomatology is best characterized as mild, moderate, severe, or complete (the "griffin claw" deformity, due to flexor contraction of right and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).  The examiner should comment on any occupational impairment resulting from the Veteran's radiculopathy of the bilateral upper extremities.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

5.  TDIU: The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

6.  Thereafter, the RO should readjudicate the claims, to include TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


